DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Applicant’s amendments in the response filed on 6/24/2022 has been considered by the Examiner. Currently claims 1, 3, 5, 7, 8, 35-46 are pending, claims 2, 4, 6, and 9-34 are canceled , claim 3 has been amended, and claims 43-46 are newly added. Applicant’s amendment in claim 3 has obviated the previously field claim objection. A complete action on the merits of claims 1, 3, 5, 7, 8, 35-46 follows below. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5, 7, 8, and 35-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Behazadian (2006/0074413).
Regarding claim 1, Behzadian teaches a method for forming an ablation (method and apparatus for substantial and uniform ablation about a linear bipolar array of electrodes; cycle lesion formation), including the steps of: 
providing a first bipolar electrode set having first and second electrode groups, the first electrode group including one or more electrodes (16, 20, Fig. 3A) and the second electrode group having at least one more electrode than the first electrode group and forms a low impedance return path for RF current (16, 20, 22, Fig 3A).  
disposing the first bipolar electrode set within a body ( [Abstract] The tip is suitable for insertion into tissue); 
providing a second bipolar electrode set having first and second electrode groups, the first electrode group including one or more electrodes (22, 20, Fig 3C) and the second electrode group having at least one more electrode than the first electrode group and forms a low impedance return path for RF current (22, 20, 16 Fig. 3C)
disposing the second bipolar electrode set within the body ([Abstract] The tip is suitable for insertion into tissue); 
applying an energy for a period of time to the first bipolar electrode set to form a first portion of the ablation at the first bipolar electrode set ([0038] Fig. 3A electrode 16 or E3 is energized with high voltage polarity and electrodes 20  or E2 is energized with return polarity. Thus ablation heat generation is greatest about electrode 16 resulting in lesion generation 46 in targeted tissue 48 that has a high voltage polarity and for a time period , T); 
sequentially applying an energy for a period of time to the second bipolar electrode set to form a second portion of the ablation at the second bipolar electrode set ([0040] next step is represented in Fig. 3c showing dissimilar polarity by electrode 22 being energized with return polarity and electrodes 16 and 20 being energized with high voltage polarity….Dissimilar surface areas allow the electric field and therefore electric current density to be higher 24 about electrode 22 and lower 44 about electrodes 16 and 20, therefore producing a higher current density 24 and lower current density 44, thus ablation heat generation is greatest about electrode 22); 
repeating the steps of applying the energy to the first bipolar electrode set and then applying the energy to the second bipolar electrode set so as to incrementally form the ablation ([0034] cycle of lesion formation [Abstract] During ablation, the polarity alternator changes the polarity of the electrodes to cycle lesion formation along the length of the electrode cluster repeatedly from electrode to electrode to form a spherical or near spherical lesion at the distal tip equal in diameter to the length of the cluster); 
wherein the period of time for applying the energy to the first bipolar electrode set is in the range of 10 milliseconds to 1500 milliseconds and wherein the period of time for applying the energy to the second bipolar electrode set is in the range of 10 milliseconds to 1500 milliseconds ([0045] a lesion formation time period T of 0.5 to 1.5 seconds about each electrode in the cycle:  500 milliseconds to 1500 milliseconds); 
wherein the first bipolar electrode set and the second bipolar electrode set share at least one electrode (electrode 20); 
and wherein the at least one electrode that is shared is disposed within the body  ([Abstract] The tip is suitable for insertion into tissue).
	While Behzadian provides for repeated cycles of lesion formation (Figs 2B, 3A-3C), Behzadian for the claimed period of time for applying energy is silent about specifically teaching wherein the number of times of repeating the steps of applying the energy to the first bipolar electrode set and second bipolar electrode set is at least 100 times [0058].
	However, Behzadian in the embodiment in Fig 9A provides a lesion produced by cycling the lesion formation at 3000 milliseconds per electrode for about 100 repeated cycles of lesion formation along the length of the electrode array. Lesion formation about each electrode is repeated many times in a cycled fashion from electrode to electrode along the length of the cluster per the polarity alteration method of FIG. 2B.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the claimed number of times of repeating the steps of applying energy to the first bipolar electrode set and second bipolar electrode set since Behzadian provides a substantial uniform spherical lesion is produced by repeated cycling of lesion formation about E3, E2, E1 and then back to E3 and so on throughout ablation.
Regarding claim 3, Behzadian teaches the limitations of claim 1 as previously rejected above. Behzadian is silent about specifically teaching the frequency of repeating the steps of applying the energy to the first bipolar electrode set and second bipolar set is in the range of one per second to 25 per second. However, it would have been obvious to one of ordinary skill in the art to modify the frequency of repetition parameter to achieve the desired lesion since Behzadian provides lesion formation is cycled over the length of the cluster and from electrode to electrode as many times as needed to achieve a spherical and uniform lesion of the tissue that is similar in size and uniformity to lesions made by monopolar instruments [0020][0054][0058]. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
	Regarding claim 5, Behzadian teaches the limitations of claim 1 as previously rejected above. Behzadian provides wherein the at least one electrode that is shared is within the ablation (Figs 3A,3C electrode 20).
Regarding claim 7, Behzadian teaches the limitations of claim 1 as previously rejected above. Behzadian teaches further including the step of providing at least a third bipolar electrode set having first and second electrode groups, the first electrode group including one or more electrodes (16, 20, Fig. 3B) and the second electrode group including one or more electrodes (20,22 Fig. 3B); and 
using said first bipolar electrode set, second bipolar electrode set and third bipolar electrode set in various combinations to create a three dimensional non-linear ablation volume in order to conform in size and shape to a target volume ([Abstract])
Regarding claim 8, Behzadian teaches the limitations of claim 1 as previously rejected above. Behzadian provides further including the step of causing tissue ablation by thermal electrocoagulation during the steps of applying the energy to the first bipolar electrode set and applying the energy to the second bipolar electrode set (the method provides for ablation creating lesions during the steps of applying energy to the electrodes; [Abstract]).
Regarding claim 35, Behzadian teaches the limitations of claim 1 as previously rejected above. Behzadian provides wherein the one or more electrodes of the first bipolar electrode group of the first electrode set is connected to an excitation voltage (electrode 16, Fig. 3A [0038]).
Regarding claim 36, Behzadian teaches the limitations of claim 35 as previously rejected above. Behzadian teaches wherein the second electrode group of the second bipolar electrode set includes two or more electrodes that form a low impedance return path for RF current (electrodes 16 and 20 are return electrodes [0040]).
Regarding claim 37, Behzadian teaches the limitations of claim 36 as previously rejected above. Behzadian teaches wherein the one or more electrodes of the first electrode group of the second bipolar electrode set is connected to an excitation voltage (electrode 22 is energized, Fi. 3C [0040]). 
Regarding claim 38, Behzadian teaches the limitations of claim 1 as previously rejected above. Behzadian teaches wherein each of the electrodes of the first bipolar electrode set and second bipolar electrode set are shared electrodes (in figs 3A and 3C the polarities change and the common electrode between the first and second bipolar electrode set is electrode 20). 
Claim 39 recites the same limitations of claim 7 as previously rejected above. 
Regarding claim 40, Behzadian teaches the limitations of claim 1 as previously rejected above. Behzadian provides wherein the energy being applied to the first bipolar electrode set is RF energy and the energy being applied to the second bipolar electrode set is RF energy ([Abstract] bipolar generator for generating radiofrequency at an electrode probe).
Regarding claim 41, Behzadian teaches the limitations of claim 1 as previously rejected above. Behzadian teaches wherein each electrode of the first bipolar electrode (Fig. 3A) and the second bipolar electrode set (Fig. 3C) is configured to be independently controlled whereby each electrode is capable of being independently reconfigured as an active electrode or a return electrodes (the polarity in steps 3A and 3C changes [Abstract] the polarity alternator changes the polarity of the electrodes to cycle lesion formation along the length of the electrode cluster repeatedly from electrode to electrode to form a spherical or near spherical lesion at the distal tip). 
Regarding claim 42, Behzadian teaches the limitations of claim 1 as previously rejected above. Behzadian provides wherein the second electrode group of the first bipolar electrode group of the first bipolar electrode creates reference electrode which has a virtual position (electrode 16 forms a return path with electrodes 20 and 22. It is the position of the Examiner that the heat flux zones created would provide for the virtual position or a virtual return path of the second electrode group relative to the first electrode group of the first bipolar electrode set). 
Regarding claim 43, Behzadian teaches the limitations of claim 35 as previously rejected. Behzadian provides wherein the electrodes of the second electrode group of the first bipolar electrode set collectively form a low impedance return path for RF current (the electrodes of the second electrode group of the first bipolar electrode set include 16, 20, and 22, Fig. 3A. This group creates a low impedance return path since the current density 44 is lower about electrodes 20 and 22 than the current density at electrode 16 [0038]).
Regarding claim 44, Behzadian teaches the limitations of claim 43 and wherein the one or more electrodes of the first electrode group of the second bipolar electrode set is connected to an excitation voltage (electrode 22 is energized, Fig. 3C [0040]). 
Regarding claim 45, Behzadian teaches the limitations of claim 44 and wherein the electrodes of the second electrode group of the second bipolar electrode set collectively form a low impedance return path for RF current (the electrodes of the second electrode group of the second bipolar electrode set include 22, 20, 16 Fig. 3C. This group creates a low impedance return path since the current density 44 is lower about electrodes 16 and 20 than the current density at electrode 22 [0040]). 
Regarding claim 45, Behzadian teaches the limitations of claim 45 and wherein each of the electrodes of the first bipolar electrode set and the second bipolar electrode set are shared electrodes (both first and second bipolar electrode sets share electrodes 16, 20, and 22, Fig 3A, 3C each electrode is either (+) or (-) and therefore either electrode can be a return electrode or an active electrode. Behzadian also provides during ablation, the polarity alternator changes the polarity of the electrodes to cycle lesion formation along the length of the electrode cluster repeatedly from electrode to electrode to form a spherical or near spherical lesion [Abstract]). 
Response to Arguments
Applicant’s remarks filed on 6/24/2022 has been acknowledged by the Examiner, but they are not persuasive. 
Applicant recites on pages 7-8 of the remarks, “Fig. 3C of Behzadian teaches that the first electrode group consists of two electrodes (22, 20) which is connected to the RF generator [+] terminal, and the second electrode group (low impedance return path) consists of only one electrode (22) which is connected to the RF generator [-] terminal. This is opposite i.e teaching away from the claim limitations.”
The Examiner respectfully disagrees. It is the position of the Examiner that Fig 3A teaches the first bipolar electrode set and Fig. 3C teaches the second bipolar electrode set. The second bipolar electrode set includes a first group including one or more electrodes (22, 20) and a second electrode group having at least one more electrode than the first electrode group (22, 20, and 16). The second electrode group has one more electrode which is electrode 16. The second electrode group of the second bipolar electrode set creates a low impedance current path since the current density 44 is lower about electrodes 16 and 20 compared to the current density about electrode 22. It is the position of the Examiner that the second electrode group illustrated in Fig 3C provides for a low impedance return path as well as an additional electrode compared to the first group of the second bipolar electrode set and therefore provides for the claimed limitation.
Applicant recites on page 8 of the remarks “the embodiment in Fig. 6 as well as the examples in paragraphs [0055] thru [0059] also have set(s) with more active electrodes [+] than return electrodes [-].”
The Examiner respectfully disagrees . Fig 6 illustrates the electrodes can either have a [+] or [-] polarity. Behzadian in paragraphs [0017]-[0018] discusses the polarity of the three or more electrodes can be altered individually which will optionally change individually from high voltage to return polarity, neutral, or remain at high voltage polarity and from return to high voltage polarity, neutral, or remain at return polarity. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/           Examiner, Art Unit 3794                                                                                                                                                                                             
/MICHAEL F PEFFLEY/           Primary Examiner, Art Unit 3794